859 So.2d 534 (2003)
Vincent DRAGO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2801.
District Court of Appeal of Florida, Fourth District.
October 29, 2003.
Rehearing Denied December 4, 2003.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. See Lane v. State, 861 So.2d 451 (Fla. 4th DCA Sept.17, 2003).
FARMER, C.J., GROSS and TAYLOR, JJ., concur.